Citation Nr: 1729213	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-46 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision of the Montgomery, Alabama Department of
Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred
to the Baltimore, Maryland RO.

The Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ) of the Board in March 2010.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted that hearing is no longer at the Board.  Thus, in September 2013, the Board remanded the claim for another hearing before another VLJ at the Board.  The Veteran then testified before the undersigned VLJ in a videoconference hearing in June 2016.  A transcript of that hearing has also been associated with the claims file.

The Board also remanded the claim on appeal for other additional development in August 2010 and in March 2013.

Finally, as the Veteran's original claim in this action on appeal was one for acid reflux with hiatal hernia, and as he has claimed related diagnoses of GERD and a hiatal hernia, the Board finds that the Veteran's claim encompasses a claim for service connection for both of those conditions.  Further, both conditions are diseases of the digestive system that produce a common disability picture.  See 38 C.F.R. § 4.113.  As such, the Board will analyze the Veteran's entitlement to service connection for GERD and a hiatal hernia together, as one collective claim, herein.  Accordingly, the Board has recharacterized the issue as reflected above on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).




FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran has GERD or a hiatal hernia that: had its onset in or was aggravated by service, including the Veteran's service in the Southwest Asia theater of operations; was caused or aggravated by the Veteran's sleep apnea or migraines; or is otherwise associated with his service.


CONCLUSION OF LAW

The criteria for service connection for GERD and hiatal hernia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to service-connected sleep apnea, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1) (VA has adopted an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; 
 (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
 (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
 § 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61, 997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Board has reviewed the Veteran's file at length, with emphasis on the documentation and information contained therein that is pertinent to this claim.  This includes but is not limited to the Veteran's own lay statements, the third-party lay statements, his service treatment records (STRs), VA treatment records (VATRs), private medical records (PMRs), the transcripts of his hearings, and the VA examinations.

Preliminarily, the Board finds that the Veteran is a "Persian Gulf veteran," and as such, may qualify for presumptive service connection under 38 U.S.C.A. § 1117 with regard to this claim of entitlement to service connection for GERD and a hiatal hernia.  The Board has reached this conclusion based on the fact that the Veteran was awarded the Armed Forces Expeditionary Medal for his service in operation Southern Watch in the Southwest Asia theater during the Persian Gulf War.  See 38 U.S.C.A. §§ 101(33), 1117; 38 C.F.R. §§ 3.317(a)(1)(i), (d)(2).

Relevant to this claim, the record reflects that the Veteran seems to acknowledge that he was not diagnosed with GERD or a hiatal hernia in service.  However, he does claim that he suffered from symptoms such as chest pain, stomach problems and bloody stools while in service, which, he contends, were the early manifestations of those conditions.  In an April 2009 statement he said that he was treated for (but not diagnosed with) acid reflux while he was in the service.  In various statements that he has submitted to VA and in the testimony of his hearings, the Veteran has also stated that he has continually suffered from symptoms of those conditions since service, including gas, nausea, chest, stomach pain, throat pain, and heartburn/acid reflux severe enough to keep him up at night.  He has also stated that he has been taking medication for relief of those symptoms since service.  The Veteran has submitted lay buddy statements that support his claim that he has GERD that is traceable to his active duty service.  For example, TG and the Veteran's wife said that the Veteran has acid reflux.  RG stated that the Veteran has complained of acid reflux since the early 2000s.  RB said that the Veteran's stomach gave him a lot of problems and that he was constantly taking Rolaids and Tums antacids.  The Veteran's father wrote that, after his return home from the military, the Veteran had stomach problems comprising of acid and pain in his stomach, chest and throat, and also that the Veteran had been taking a lot of antacids.  Similarly, DM stated that the Veteran had stomach problems and was taking antacids for relief after he came home from the military.  The Veteran has also submitted an article discussing the relationship (or the lack thereof) between sleep apnea and gastroesophageal reflux.  The article does note a correlation between the two conditions but stops short of concluding that one causes the other.

The Veteran's service treatment records do not reflect any treatments, evaluations or diagnoses related to GERD, a hiatal hernia, or any other similar condition.  In fact, they show that, on physical examination, with few exceptions, the Veteran consistently indicated that he had not experienced frequent indigestion, stomach, liver or intestinal trouble, hernias, or heart trouble, for that matter.  They do however, reflect a few isolated reports by the Veteran to his treating physicians of pain, tightness and pressure.  For example, the records of the Veteran's separation examination reflect a complaint by the Veteran of right lower quadrant pain.

The Veteran's VA and private treatment records reflect no GERD or hiatal hernia related symptoms before 2004, but they do reflect continued complaints of possibly related symptoms such as chest, stomach, and epigastric pain and heartburn thereafter.  Such records include a November 1999 post-discharge VA treatment note indicates that the Veteran had no complaints related to his stomach, GERD, or a hiatal hernia aside from occasional gas, which occurred about once a month.  It does not note any complaints of chest or heart related symptoms, either.  This is all despite the Veteran's more recent statements that he has been suffering from severe chest pains and possible heart burn since before then, while he was on active duty service.  A 2004 private treatment note, however, reflects that the Veteran was having heartburn, acid reflux and sour stomach about once a week.  In October 2007, a private physician remarked, upon consultation with the Veteran, that he had been suffering from rather long-term and profound reflux symptoms, but the physician also stated that an upper endoscopy was indicated in order to assess the Veteran's esophageal condition.  The Veteran reported burning epigastric pain that month, too.  Notes dated November 2007 reflect that an endoscopy had been performed and indicated a hiatal hernia only, without esophagitis.  Private treatment records indicate that the Veteran may have been suffering from GERD or related symptoms as early as 2006 or 2007, and VA treatment records indicate that the Veteran was suffering from GERD in 2008.  Private medical records note that the Veteran underwent an endoscopy in 2011 which uncovered a small hiatal hernia in the cardia of his stomach.  The physician's final impression was a small hiatus hernia and esophageal reflux without esophagitis or Barrett's mucosa.

Notes of similar complaints and findings have continued until recently.  Of particular note, in the more recent records, is the report of a June 2016 endoscopy, after which the treating physician noted an impression of Barrett's esophagus and a normal entire stomach.  There is also a VA treatment note that month containing a statement by a physician that the Veteran's sleep apnea and CPAP could potentially exacerbate his nighttime reflux symptoms.

The Veteran has been afforded several VA examinations for his GERD and hiatal hernia.  Without exception, each examiner has found that the Veteran's relevant condition(s) are not related to his service and the symptoms he reported while on active duty.  For example, the September 2011 VA examiner determined, after review of the Veteran's claims file, that his current GERD symptoms and hiatal hernia are not as likely as not related to any of his symptoms in service (i.e., GERD and hiatal hernia were not incurred in service).  The examiner also indicated that there is no causal connection between the Veteran's service and those conditions, either.  The January 2012 examiner determined that the Veteran's GERD and hiatal hernia: (a) would be considered diseases with clear and specific etiologies and diagnoses; and (b) were not caused by or related to a specific exposure event experienced by the Veteran during service in Southwest Asia, based on pertinent medical literature.  The August 2012 examiner determined, based on relevant medical literature, that it is less likely than not that the Veteran's GERD is proximately due to either his obstructive sleep apnea (OSA) or his mixed migraine headaches, as there is no commonly accepted association between GERD and either of those conditions.  Finally, the latter conclusion was confirmed in a supplemental May 2013 opinion, with the examiner adding that it is also less likely than not that the Veteran's GERD was worsened beyond its natural progress by the Veteran's sleep apnea.  The examiner also stated in that opinion that the Veteran's morbid obesity is more likely the cause of his GERD.  With regard to these examinations, the Board recognizes that the opinions addressing secondary causation do not address whether the Veteran's hiatal hernia was caused or aggravated by his service-connected conditions; however, VA has not received any competent evidence whatsoever indicating that any such causal relationship exists, and further development is this regard is not necessary.

Having considered all evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's GERD or his hiatal hernia were incurred in, caused, or aggravated by his active duty service, including that in the Southwest Asia theater of operations, as a Persian Gulf veteran, or by any of his service-connected conditions.  The Veteran and his family, friends, and associates (collectively, his "friends and family") have stated that the Veteran was suffering from acid reflux and taking antacids for relief since his discharge from service.  Regarding those statements, the Board finds that the Veteran's friends and family are competent to state that the Veteran was taking antacids, and to relay the fact that they recall the Veteran complaining about having acid reflux, as they have indicated that they personally witnessed him taking the antacids and heard his complaints.  See Layno v. Brown, 6 Vet. App. 465, 470.  The Board also finds that the Veteran is competent to relay his own perception of experiencing acid reflux, as manifested by his feelings of pain and a burning sensation in his stomach, chest and throat, and to relay the fact that he was taking antacids regularly as a result.  However, neither the Veteran nor any of his friends and family are competent to diagnose the Veteran with acid reflux, GERD, or a hiatal hernia.  None of them have demonstrated that they have the education, training, or experience to make such medical diagnoses, or to relate them causally to a separate disability.  Thus, their assertions that the Veteran has had acid reflux since his active duty service are unreliable and cannot serve as the basis for a finding of service connection here.  Further, the fact that one complains of acid reflux and takes antacids does not mean that they do indeed have acid reflux, GERD or a hiatal hernia.  While the Veteran's and his friends and family's statements that he has suffered from acid reflux are unreliable and of little evidentiary value, the Board does take note of the facts that the Veteran was reportedly experiencing symptoms possibly attributable to acid reflux, that his friends and family recall him complaining of that condition, and that he was taking antacids regularly since, or beginning at some point after, service.

However, on the other hand, there is quite a bit of competent and compelling evidence weighing against the Veteran and his friends' and family's allegations.  For example, the Veteran's STRs reflect only very few, isolated complaints of chest and stomach pain, of unknown etiology.  The Board finds those complaints unremarkable.  Further, based on the sparsity of such complaints and the lack of any relevant diagnoses or treatment, the Board also finds that the Veteran's STRs weigh against a finding that his GERD or hiatal hernia were incurred in, caused or aggravated by his service.  So do his private and VA medical records.  They show no significant complaints of any related symptoms until 2004, nearly six years after the Veteran was discharged.  Those records, too, fail to show any indication that the Veteran's GERD or hiatal hernia were incurred in, caused or aggravated by his service, or that they were caused or aggravated by any service-connected condition.  While one isolated VA treatment note does indicate that the Veteran's sleep apnea could potentially exacerbate his nighttime reflux symptoms, the Board finds that that statement is insufficiently certain, and is far outweighed by other evidence of record.  The August 2012 and May 2013 VA examination opinions, for instance, clearly indicate that the Veteran's GERD was not caused and has not been aggravated by his sleep apnea.  That conclusion was reached based on a full review of the Veteran's claims file, pertinent medical literature, and a review of an article that the Veteran submitted himself, as discussed above.  The May 2013 examination opinion provides that the Veteran's morbid obesity was the cause of his GERD, and such an opinion seems to be consistent with the evidence of record.  The evidence reflects that the Veteran continued to gain weight, for the most part, since his discharge from service.  His STRs reflect that in August 1997, he weighed 158 pounds and was 5 feet 5 inches tall.  There is no record of any complaints to, evaluations or treatment by, any physicians of either condition until about 2004.  At that time, based on the Veteran's medical records, he weighed about 215 pounds.  In 2007, his weight was about 220-225 pounds.  The Veteran has stated that his GERD and hiatal hernia-related symptoms have continued to worsen over the years, and the record reflects that his weight has, for the most part, been increasing in tandem.  Finally, the January 2012 VA examination opinion clearly reflects, also based on a review of the Veteran's claims file and pertinent medical literature, that the Veteran's GERD and hiatal hernia are not chronic disabilities resulting from undiagnosed illnesses nor medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  Further, the Board finds the same, and it also finds, with regard to the provisions for presumptive service connection under 38 U.S.C.A. § 1117, that neither GERD nor a hiatal hernia are qualifying diseases that meet the criteria of 38 C.F.R. § 3.317(a)(2)(ii) and thus warrant a presumption of service connection thereunder.  See id.

In conclusion, the preponderance of the evidence is against a finding that the Veteran is entitled to service connection for his GERD or hiatal hernia based on direct service connection, secondary service connection, the presumptive service connection provisions 38 U.S.C.A. § 1117 for Persian Gulf Veterans, or any other basis.
 
 
ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


